Citation Nr: 1403068	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 9, 2010.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that granted service connection for TDIU, effective March 9, 2010.  

This matter was previously before the Board in September 2011 when it was remanded to afford the Veteran a hearing.  In November 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following an award of service connection benefits in 1989, the Veteran next submitted a claim for increased compensation in June 2008.  At that time, service connection was in effect for the following:

      Degenerative changes of the cervical spine   10%
      Degenerative changes, lumbar spine   10%
      Shrapnel wound scar, throat  0%
      Hemorrhoids  0%
      Umbilical herniorrhaphy  0%
      Headaches  0%

As the Veteran's 2008 claim developed, additional disabilities became service connected, and increased ratings were assigned for some which had previously been service connected.  In December 2008, the Veteran explicitly raised a claim for TDIU benefits.  The TDIU claim was denied in an April 2009 rating action.  At that time, (April 2009) the Veteran's service connected disabilities were as follows:

      Major depression  30%, effective from June 2008
      Degenerative changes of the cervical spine   20%, effective from July 2007
      Degenerative changes, lumbar spine   20%, effective from December 2007
      Tinnitus  10%, effective from June 2008
      Shrapnel wound scar, throat  0%
      Hemorrhoids  0%
      Umbilical herniorrhaphy  0%
      Headaches  0%
      Bilateral hearing loss  0%
           Combined evaluation 60 percent effective June 2008

The Veteran disagreed with the TDIU decision in May 2009, and as that appeal was developed the Veteran's headache disability rating was increased to 10 percent effective from May 2009.  In an April 2010 rating action, the Veteran's lumbar spine disability rating was increased to 40 percent, effective from March 2010, and he was awarded service connection for left and right upper and lower extremity radiculopathies, each evaluated as 10 percent disability, effective from March 2010.  

As of the April 2010 rating action, the Veteran service connected disabilities were as follows:  

      Degenerative changes, lumbar spine   40%, effective from March 2010
      Major depression  30%, effective from June 2008
      Degenerative changes of the cervical spine   20%, effective from July 2007
      Tinnitus  10%, effective from June 2008
      Headaches  10%, effective from May 2009
      Radiculopathy right upper extremity 10%, effective from March 2010
      Radiculopathy left upper extremity 10%, effective from March 2010
      Radiculopathy right lower extremity 10%, effective from March 2010
      Radiculopathy left lower extremity 10%, effective from March 2010
      Shrapnel wound scar, throat  0%
      Hemorrhoids  0%
      Umbilical herniorrhaphy  0%
      Bilateral hearing loss  0%
	          Combined evaluation 80% from March 2010

As he then met the schedular criteria, he was awarded TDIU benefits, also effective from March 2010.  

The Veteran withdrew all other pending appeals in an April 2010 statement, and has only pursued the matter concerning the effective date of the award of TDIU benefits.  As this matter was developed, the Veteran was awarded service connection for coronary artery disease in a December 2010 rating action.  That was assigned a 10 percent disability evaluation, effective from October 2008.  Thus, the Veteran's combined service connected disability ratings have been as follows:

      20 percent from 1988
      30 percent from July 2007
      40 percent from December 2007
      60 percent from June 2008
      70 percent from May 2009
      80 percent from March 2010

The Veteran contends that he should be awarded TDIU effective from August 1, 2008, when he quit working as a plumber (self-employed).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  The RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration prior to ultimately granting the claim.  Under the circumstances of this case, that should be accomplished, before the Board enters its decision.  

Prior to that action, however, at the November 2011 Travel Board hearing, the Veteran testified that he started receiving benefits from the Social Security Administration (SSA) within six months of his August 6, 2008 coronary artery bypass grafting, at least in part, for his coronary artery disease.  Review of the Veteran's physical and electronic claims does not show documents from the Social Security Administration.  Such records should be requested.  

Accordingly, the case is REMANDED for the following action:

1. Request from SSA all relevant administrative and medical records considered in the determination on the Veteran's claim for SSA disability benefits.  

2. Refer the Veteran's claim of entitlement to an effective date prior to March 9, 2010 for the award of TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  

3. If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case and allow the appropriate time for response.  Thereafter, return to the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




